Potter, J.,
delivered the opinion of the court.
Will Barron, the appellant, was convicted of the crime ■of arson and sentenced to the penitentiary, from which judgment he appeals. The indictment charged that the defendant did unlawfully, etc., set fire to a certain barn, the property then and there of Nelson Payne.
The. proof in this case is insufficient to establish the-corpus delicti. In establishing the corpus delicti of the crime of arson, it is not only necessary for the state to prove that the property of the prosecutor named in the *232indictment was burned, but to establish, also, that the fire originated through a criminal agency.
The state has failed to establish in this case, beyond every reasonable doubt, as it is required to do by circumstances or otherwise, that the barn in question was burned through a criminal agency. The only testimony with reference to the burning of the barn is that it burned at a very early hour in the morning. There is no word of testimony of any sort to establish a criminal agency. In the trial of the case one witness testified, over the objection of appellant, that appellant had stated that his (appellant’s) brother “was guiltier than he was.” If this was intended for a confession, it was inadmissible, because the corpus delicti had not been proven.
Reversed cmd remanded„